NOT DESIGNATED FOR PUBLICATION

                                            No. 121,818

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                In the Matter of the Marriage of

                      MELISSA SHOCKMAN, f/k/a MELISSA STOCKMAN,
                                     Appellee,

                                                 and

                                        DEREK STOCKMAN,
                                           Appellant.

                                  MEMORANDUM OPINION

       Appeal from Thomas District Court; KEVIN BERENS, judge. Opinion filed April 10, 2020.
Affirmed.


       Daniel C. Walter, of Walter, Walter & Peterson, of Norton, for appellant.


       Rance E. Ames, of Ames Law, P.A., of Phillipsburg, for appellee.


Before ATCHESON, P.J., WARNER, J., and WALKER, S.J.


       PER CURIAM: Derek Stockman and Melissa Shockman divorced in 2015. The
divorce decree granted Melissa residential custody of their son, A.S., gave Derek
visitation rights, and set Derek's child-support obligation. Melissa has since moved to
Oregon and, more recently, to Alaska. Derek filed a motion seeking residential custody of
A.S., which the district court denied after a bench trial. The court then reduced Derek's
child-support obligation in light of the evidence submitted at the custody trial but entered
an order finding Derek owed $9,280 in unpaid child support. We affirm.




                                                   1
                       FACTUAL AND PROCEDURAL BACKGROUND

       Melissa Shockman and Derek Stockman married in March 2012 in Hays. Several
months later, Melissa gave birth to their son, A.S. They lived together for three years near
Kirwin, where Derek farms. But three years into the marriage, the couple separated. A
decree of divorce was entered in July 2015.


       The divorce decree provided for joint legal custody of A.S. and awarded Melissa
residential custody. The decree indicated the parties understood and anticipated that
within the near future, Melissa planned to move to Oregon with A.S. After this move, the
approved parenting plan indicated A.S. would spend his entire summer, spring break, and
alternating Thanksgivings and Christmases with Derek in Kansas. Melissa and Derek
would exchange A.S. in Denver, a five-hour drive from Kirwin. Derek could also visit
A.S. between those specified visitation periods. Finally, Derek would pay $500 per
month in child support.


       Melissa eventually remarried and moved to Oregon with her new husband and
A.S. Reports from A.S.'s kindergarten teacher indicate he adjusted well to the move.
Derek, however, has encountered hurdles as he has attempted to maintain a long-distance
relationship with A.S. For example, Derek video-chats with A.S. via FaceTime two or
three times per week, but he claims he sometimes had difficulties setting up times with
Melissa for these calls. And a few times, Derek's unanswered calls were not returned.
Similarly, Derek indicates he had trouble planning A.S.'s visitation periods. In early
2018, Melissa told Derek that A.S. could not visit during spring break because she was
due to have another child right around that time and could not fly A.S. to Denver. Melissa
also believed A.S. needed to spend time with his new sibling. According to Melissa, she
had anticipated this issue and let Derek visit A.S. during a portion of her Christmas time
with him. While A.S. did ultimately visit during that break, Derek felt Melissa was
dictating the terms of their visitation arrangement.



                                              2
       In March 2018, Derek filed a motion to modify A.S.'s custody. Derek proposed
that the parents switch arrangements—that he take residential custody of A.S. and
Melissa have Derek's current visitation rights. Melissa opposed this motion and sought
unpaid child support since the parties' divorce.


       About a year into the 2018 custody dispute, Melissa informed Derek she would be
moving to Wasilla, Alaska, because of her husband's job. The flight from Anchorage to
Denver is approximately five hours—three hours longer than the flight between Portland
and Denver—and Alaskan winter weather interrupts flights. Regardless of who has
residential custody, Derek would make the same number of trips from Kirwin to Denver
to pick up and drop off A.S. for visitation periods. Derek has visited A.S. three times in
Oregon, and the move to Alaska would make it more expensive for Derek to visit A.S.


       The court held a trial on the custody issue in May 2019. During the hearing, the
parties submitted exhibits documenting not only visitation but also their support
obligations, including—among other matters—the parties' agreement that they would
alternate years claiming A.S. as a dependent for tax purposes; their arrangement for
providing A.S.'s health insurance; and the child-support payments made by Derek since
2015. After considering the evidence, the court denied Derek's motion, ruled that Melissa
would maintain residential custody, and established a schedule for A.S.'s visitation.


       At the close of the hearing, the court informed the parties that it had the
information necessary to determine child support and any arrearage. Neither party
objected. The next day, the court issued an order reducing Derek's monthly child-support
obligation from $500 to $316 and requiring him to pay $9,280 in unpaid support. Derek
now appeals the district court's rulings regarding custody and child support.




                                              3
                                        DISCUSSION

       When the parents of a minor child divorce, a court must determine child custody,
residency, and parenting time by looking to the best interests of the child. K.S.A. 2019
Supp. 23-3201. A court may later modify those determinations upon a showing of a
material change in circumstances. K.S.A. 2019 Supp. 23-3218(a). A qualifying change
"must be of a substantial and continuing nature [so as] to make the terms of the initial
decree unreasonable." In re Marriage of Whipp, 265 Kan. 500, Syl. ¶ 3, 962 P.2d 1058
(1998). A parent's repeated and unreasonable interferences with the other's parenting time
and a change in the child's residence may constitute a material change. K.S.A. 2019
Supp. 23-3221(b); K.S.A. 2019 Supp. 23-3222(c). When a material change stems from a
changed residency, courts look to several factors, including the move's effect and
increased costs imposed on the non-moving party, and the effect on the best interests of
the child. K.S.A. 2019 Supp. 23-3222(c).


       Courts must consider all relevant factors when determining a child's best interests.
K.S.A. 2019 Supp. 23-3203(a). These factors include the "child's adjustment to the child's
home, school and community" and "the ability of the parties to communicate, cooperate
and manage parental duties." K.S.A. 2019 Supp. 23-3203(a)(7), (10). And if a parenting
plan exists, courts generally presume the plan reflects the best interests of the child.
K.S.A. 2019 Supp. 23-3202.


       Because the district court is in the best position to determine the best interests of a
child, appellate courts review a district court's custody determination for an abuse of
discretion. In re Marriage of Rayman, 273 Kan. 996, Syl. ¶ 1, 47 P.3d 413 (2002). A
court abuses its discretion when its decision is based on an error of fact, an error of law,
or when no reasonable person would adopt the court's position. State ex rel. Secretary of
DCF v. Smith, 306 Kan. 40, Syl. ¶ 4, 392 P.3d 68 (2017).




                                              4
       The district court considered several factors before denying Derek's motion to
modify A.S.'s custody. The court noted the move to Alaska would increase travel time
and costs if Derek were to visit. But turning to A.S.'s interests, the court determined
Derek's FaceTime calls were reasonable; though he sometimes had trouble scheduling
those calls, Melissa had worked with Derek as much as she could to make those calls
occur. And despite the difficulty in arranging travel plans, Derek had received all his
parenting time.


       In addition, the court observed that the parties' original parenting plan stated A.S.
would live with Melissa and contemplated her subsequent moves, thus implicitly
finding—regardless of these moves—that Melissa's residential custody was in A.S.'s best
interests. There was no evidence that the moves had a detrimental effect on A.S. And
though the move to Alaska might be inconvenient for A.S.'s readjustment and greater
distance from Derek in Kansas, the court determined that, given his adjustment after
moving to Oregon, the benefits of the current arrangement outweighed the costs of
changing A.S.'s primary residence.


       While both Derek and Melissa raised valid concerns before the district court as to
custody, the court's decision is eminently reasonable and supported by evidence in the
record. The court did not abuse its discretion in ruling that Melissa maintain residential
custody of A.S.


       Derek also claims the district court erred in entering its child-support order—
lowering his monthly support obligation but finding he owed $9,280 in unpaid child
support dating to 2015. Derek does not assert the district court's decision on either the
monthly support or arrearage are incorrect or unsupported by the record. Instead, he
claims the court's decision caught him by surprise because more than four months before
the custody trial, the parties had submitted an agreed pretrial order indicating child
support would be referred to the court trustee before the district court ruled on that issue.


                                              5
Citing K.S.A. 2019 Supp. 60-216(e), Derek claims the court could only modify the earlier
order to "prevent manifest injustice."


       This argument fails for several reasons. First, the assertion conflates the January
scheduling order in this case with a "final pretrial order" after a final pretrial conference
under K.S.A. 2019 Supp. 60-216(e)—a procedure that did not take place here. Second,
the argument fails to recognize the district court's authority to manage the proceedings
before it and determine how, in the interest of justice and judicial economy, it would
reach its decision on the child-support issue—a decision that ultimately rested with the
court, not its trustee. See Harsch v. Miller, 288 Kan. 280, 288, 200 P.3d 467 (2009)
(district courts have broad discretion to manage trials and other proceedings); In re
A.A., 38 Kan. App. 2d 1100, 1105, 176 P.3d 237 (2008) (district court has substantial
discretion in controlling the proceedings before it); see also Landis v. North American
Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936) (recognizing "the
power inherent in every court to control the disposition of the causes on its docket with
economy of time and effort for itself, for counsel, and for litigants"). Third, the court
informed the parties at the close of the custody trial that it had all the information
necessary to decide the question of child support and arrearage and intended to promptly
enter an order resolving the issue. No one objected to proceeding in this fashion. Derek
cannot now claim error after having remained silent before the district court.


       As the appellant, Derek bears the burden to demonstrate error in the district court's
child-support and arrearage orders. See Hill v. Farm Bureau Mut. Ins. Co., 263 Kan. 703,
706, 952 P.2d 1286 (1998). But he argues no error in the calculation of either matter, and
he fails to point to any additional evidence that would have been presented to the court
trustee or that would be otherwise necessary to inform the district court's decision. In
short, his argument does not apprise us of error. We affirm the district court's judgment.


       Affirmed.


                                               6